DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2002/0153378 to Bianco et al. (Bianco).
Regarding claim 8, Bianco discloses in combination, a food container (204) having a mouth, a lid (202) that covers the mouth of the container, a handle (208) on the lid, a device (Fig 1c) for securing the lid to the container in a secured position, the device including an elongated strap (106) having a length that extends between opposite end portions (150, 152) along a longitudinal direction, the strap being constituted of a flexible material (€0023) that generally conforms to and overlies the lid when the lid is secured to the container in the secured position (Fig 3c), the strap being flattened and having a generally planar, upper and lower surfaces that 
Regarding claim 9, Bianco discloses in combination, a food container (204) having a mouth, a lid (202) that covers the mouth of the container, a handle (208) mounted on the lid, a device (Fig 1c) securing the lid to the container in a secured position using the handle (208) on the lid, the device including an elongated strap (106) having a length that extends between opposite end portions (150, 152) along a longitudinal direction, the strap being constituted of a flexible material (€0023) that generally conforms to and overlies the lid when the lid is secured to the container in the secured position (Fig 3c), the strap being flattened and having a generally planar, upper and lower surfaces that are spaced apart in a normal direction perpendicular to the longitudinal direction (Fig 1c), a plurality of enlarged openings (A, B, Fig 1c below from each section 140, 142) spaced apart along the strap along the longitudinal direction, each enlarged opening extending entirely through the strap in the normal direction between upper and lower surfaces of the strap (Fig 1c), each enlarged opening being configured to receive the handle (208) in secured position (¶0032), and wherein two of the enlarged openings both receive the handle on the lid in the secured position (Fig 3c), wherein the lid is pressed snugly against the mouth by the strap that overlies the lid in the secured position (Fig 1c).




    PNG
    media_image1.png
    398
    558
    media_image1.png
    Greyscale



Response to Arguments
Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive. It appears that Bianco discloses in an alternate embodiment, a device that functions with the handle on the lid, wherein each enlarged opening from each portion (140, 142) both receive the handle (208) on the lid with both portions superposed each other. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/Examiner, Art Unit 3735